Exhibit 10.1


March 25, 2015


TO : Calgon Carbon Japan KK


 Re : Renewal of the existing credit facility


Dear Sirs,


We are pleased to inform you that the short term credit facility currently
provided to you by our bank will be renewed for another 1 (one) year based on
the conditions mentioned as below.
Please note that those conditions are now applicable and no change was made.
 
 
[ Short Term Credit Facility ]
Amount
JPY1,500,000,000-
Signed on
March 31, 2010
Renewal Date
April 2, 2015
Maturity Date
March 31, 2016
Interest Rate
Short Term Prime Rate + 0.00%
OR
BTMU Tibor + 1.15%
Guarantee
Joint and several guarantee issued by the parent company (*)
Security
Eligible Inventory and Eligible Receivables

 (*Calgon Carbon Corporation)

 
Please note that, apart from the above mentioned facility, we are providing you
with a long term loan signed on May 10, 2013 (outstanding balance of
JPY450,000,000-) expiring at May 10, 2017.
 
As for detail of the applicable conditions on the above mentioned facilities,
please refer to the relevant original agreements. Please feel free to contact
with your relationship manager at Yaesudori Commercial Banking Office in charge,
should you have any inquiry.


Sincerely,




 

  The Bank of Tokyo-Mitsubishi UFJ, Ltd.   By: /s/ Hirohisa Hasegawa, General
Manager          Yaesudori Branch

 
 
 








Acknowledged by






/s/ Natsuo Watase, President
Date : March 26, 2015